                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                        DOCKET NO: 3:17-CR-00360-MOC-DSC

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                               ORDER
LAMARCUS DEANDRAY SEABROOKS, )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER is before the Court on the pro se Defendant’s Motion for Compassionate

Release, brought pursuant to 18 U.S.C. § 3582(c)(1)(A). See Doc. No. 65. Defendant states he

has “served 57% of [his] sentence and [is] scheduled [to be released] to a halfway house sometime

next year.”   Id. He requests compassionate release to take care of his son, whose mother was

killed in an automobile accident while he was incarcerated. See id. Currently, his son is being

cared for by Defendant’s sister, but she has been diagnosed with lupus and is planning to move

from North Carolina to California. See id. at 3. He thus requests to be released, further noting

that he will have a home and job to return to upon release.

       Based upon the foregoing, the Court shall order the Government to respond whether the

Court should exercise its discretion to order compassionate release for Defendant. See U.S.S.G. §

1B1.13 n. 1(C) (noting that “death or incapacitation of the caregiver of the defendant’s minor

child” constitutes an “extraordinary and compelling reason[]” for release); see, e.g., United States

v. Bucci, 409 F. Supp. 3d 1, 3 (D. Mass. 2019). Then, the Court will rule on Defendant’s motion.




      Case 3:17-cr-00360-MOC-DSC Document 66 Filed 05/12/20 Page 1 of 2
                                           ORDER

       IT IS, THEREFORE, ORDERED that the Government shall RESPOND to Defendant’s

Motion for Compassionate Release, Doc. No. 65, within seven days of the entry of this Order.

                                        Signed: May 12, 2020




      Case 3:17-cr-00360-MOC-DSC Document 66 Filed 05/12/20 Page 2 of 2
